DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Remarks filed 10/18/2021 has been entered. Claims 1 and 6-9 are allowed. Claims 2-5 have been canceled. 
Allowable Subject Matter
Claims 1 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a battery cooling system comprising a cooling circuit, a power transmission device disposed in the cooling circuit, the power transmission device transmitting power from an electric motor to drive wheels, the power transmission device including a gear; a drivetrain oil having an electric insulating property and being used for lubrication of the gear, the drivetrain oil circulating in the cooling circuit; a battery unit disposed in the cooling circuit, the battery unit including a plurality of module cases, each module case housing a plurality of battery cells; a pump disposed in the cooling circuit, the pump supplying the drivetrain oil to the battery unit and circulating the drivetrain oil inside the cooling circuit; and a radiator disposed in the cooling circuit, the radiator releasing heat from the drivetrain oil flowing in the cooling circuit, wherein: the drivetrain oil performs direct heat exchange inside the power transmission device and flows through an inside of each module case and performs direct heat exchange with the battery cells, each module case has a rectangular parallelepiped shape in which an inlet for the drivetrain oil for the module case and an outlet for the drivetrain oil for the module case are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, and an outlet for the drivetrain oil of a first one of the plurality of module cases is fluidly connected to and positioned 
The closest prior art is Yukawa (WO2017017867A cited on IDS dated 02/22/2019, see also machine translation), Bourke et al., (US20070087266) and Ng et al., (US20050089750). 
Yukawa discloses a battery cooling device comprising a cooling circuit, a transmission “240” (Yukawa pg. 9 last 2 paragraphs, Fig. 2), an insulating oil circulating in the cooling circuit, a battery unit “150” disposed in the cooling circuit (Yukawa pg. 11 paragraph 2, see also Fig. 2) including a module case “110” that houses a plurality of battery cells (Yukawa pg. 11 paragraph 2), the oil flows through an inside of the module case and performs direct heat exchange with the battery cells (Yukawa pg. 11 paragraph 5). 
However Yukawa does not disclose the drivetrain oil performs direct heat exchange inside the power transmission device and flows through an inside each module case and performs direct heat exchange with the battery cells and wherein the battery unit comprises a plurality of module cases, each module case having a rectangular parallelepiped shape in which an inlet and out for the drivetrain oil are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side, and an outlet for the drivetrain oil of a first one of the plurality of module cases is fluidly connected to and positioned directly across from an inlet for the drivetrain oil of a second one of the plurality of module cases so that a flow pathway of the drivetrain oil is a series flow pathway.
Other relevant arts, Bourke and Ng, do not teach the limitations Yukawa is missing, as they have no mention of integrating the battery coolant system into a power transmission device and do not teach the claimed battery module coolant arrangement.
There is no reasonable motivation to modify Bourke or Yukawa to arrive at the instant invention. Therefore, Yukawa, Ng nor Bourke teach alone or in combination a battery cooling system comprising a cooling circuit, a power transmission device disposed in the cooling circuit, the power .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722